 



Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 10th
day of September 2018, by and between NCL (Bahamas) Ltd., a company organized
under the laws of Bermuda (the “Company”), and Mark Kempa (the “Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A. The Company desires to offer the Executive the benefits set forth in this
Agreement and provide for the services of the Executive on the terms and
conditions set forth in this Agreement.

 

B. The Executive desires to be employed by the Company on the terms and
conditions set forth in this Agreement.

 

C. This Agreement shall govern the employment relationship between the Executive
and the Company and all of its affiliates from and after the date hereof, and
supersedes and negates any previous agreements with respect to such
relationship.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1.Retention and Duties.

 

1.1       Retention. The Company does hereby agree to employ the Executive for
the Period of Employment (as such term is defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such employment, on the terms and conditions expressly set
forth in this Agreement.

 

1.2       Duties. During the Period of Employment, the Executive shall serve the
Company as its Executive Vice President and Chief Financial Officer, and shall
be appointed to such position on the first day of the Period of Employment. The
Executive shall have duties and obligations generally consistent with that
position as the Company may assign from time to time. The Executive shall comply
with the corporate policies of the Company as they are in effect from time to
time throughout the Period of Employment (including, without limitation, the
Company’s Code of Ethical Business Conduct policy, as it may change from time to
time). During the Period of Employment, the Executive shall report directly to
the President and Chief Executive Officer of the Company, or his/her designee.
During the Period of Employment, the Executive shall perform services for
Norwegian Cruise Line Holdings Ltd., a company organized under the laws of
Bermuda (the “Parent”), and the Parent’s other subsidiaries, but shall not be
entitled to any additional compensation with respect to such services.

 

 

 

 

1.3       No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall (i) devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Company, (ii) perform such duties in a faithful, effective and efficient
manner to the best of Executive’s abilities, and (iii) hold no other employment.
The Executive’s service on the boards of directors (or similar body) of other
business entities is subject to the approval of the Board of Directors of the
Parent (the “Board”), provided that the Executive shall be permitted to serve on
one board of directors (or similar bodies) during the Period of Employment,
subject to the Company’s rights to require the Executive’s resignation pursuant
to the following sentence. The Company shall have the right to require the
Executive to resign from any board or similar body (including, without
limitation, any association, corporate, civic or charitable board or similar
body) which he may then serve if the Board reasonably determines that the
Executive’s service on such board or body materially interferes with the
effective discharge of the Executive’s duties and responsibilities or that any
business related to such service is then in competition with any business of the
Company or any of its Affiliates (as such term is defined in Section 5.5),
successors or assigns.

 

1.4       No Breach of Contract. The Executive hereby represents to the Company
that: (i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
do not and shall not constitute a breach of, conflict with, or otherwise
contravene or cause a default under, the terms of any other agreement or policy
to which the Executive is a party or otherwise bound or any judgment, order or
decree to which the Executive is subject; (ii) that the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other Person (as such term is defined in Section 5.5)
which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out Executive’s duties hereunder; (iii) the Executive is
not bound by any employment, consulting, non-compete, confidentiality, trade
secret or similar agreement (other than this Agreement) with any other Person;
and (iv) the Executive understands the Company will rely upon the accuracy and
truth of the representations and warranties of the Executive set forth herein
and the Executive consents to such reliance.

 

1.5       Location. During the Period of Employment, the Executive’s principal
place of employment shall be the Company’s principal executive office as it may
be located from time to time. The Executive agrees that he will be regularly
present at the Company’s principal executive office. The Executive acknowledges
that he will be required to travel from time to time in the course of performing
Executive’s duties for the Company.

 

 

 

 

2.             Period of Employment. The “Period of Employment” shall be a
period commencing on August 31, 2018 (the “Effective Date”) and ending at the
close of business on the first December 31st following the third anniversary of
the Effective Date (the “Termination Date”); provided, however, that this
Agreement shall be automatically renewed, and the Period of Employment shall be
automatically extended for one (1) additional year on the Termination Date and
each anniversary of the Termination Date thereafter, unless either party gives
written notice at least sixty (60) days prior to the expiration of the Period of
Employment (including any renewal thereof) of such party’s desire to terminate
the Period of Employment (such notice to be delivered in accordance with Section
18). The term “Period of Employment” shall include any extension thereof
pursuant to the preceding sentence. Notwithstanding the foregoing, the Period of
Employment is subject to earlier termination as provided below in this
Agreement.

 

3.Compensation.

 

3.1       Base Salary. During the Period of Employment, the Company shall pay
the Executive a base salary (the “Base Salary”), which shall be paid biweekly or
in such other installments as shall be consistent with the Company’s regular
payroll practices in effect from time to time. The Executive’s Base Salary shall
be at an annualized rate of Seven Hundred thousand dollars ($700,000.00) as if
his promotion to Executive Vice President and Chief Financial Officer occurred
on March 1, 2018. The Compensation Committee of the Board (the “Compensation
Committee”) will review the Executive’s rate of Base Salary on an annual basis
and may, in its sole discretion, increase (but not decrease) the rate then in
effect.

 

3.2       Incentive Bonus. Beginning with the 2018 fiscal year, the Executive
shall be eligible to receive an incentive bonus for each fiscal year of the
Company that occurs during the Period of Employment (“Incentive Bonus”) as if
his promotion to Executive Vice President and Chief Financial Officer occurred
on March 1, 2018; provided that, except as provided in Section 5.3, the
Executive must be employed by the Company at the time the Company pays the
Incentive Bonus with respect to any such fiscal year in order to be eligible for
an Incentive Bonus with respect to that fiscal year (and, if the Executive is
not so employed at such time, in no event shall he have been considered to have
“earned” any Incentive Bonus with respect to the fiscal year in question). The
Executive’s actual Incentive Bonus amount for a particular fiscal year shall be
determined by the Compensation Committee in its sole discretion, based on
performance objectives (which may include corporate, business unit or division,
financial, strategic, individual or other objectives) established with respect
to that particular fiscal year by the Compensation Committee. Any Incentive
Bonus becoming payable for a particular fiscal year shall be paid in the
following fiscal year following the close of the audit and generally by March
31.

 

3.3       Equity Award. The Executive shall be eligible to participate in the
Parent’s 2013 Performance Incentive Plan (together with any successor equity
incentive plan, the “Parent Equity Plan”) and to receive grants of equity awards
under the Parent Equity Plan as may be approved from time to time by the
Compensation Committee in its sole discretion.

 

 

 

 

4.Benefits.

 

4.1       Retirement, Welfare and Fringe Benefits. During the Period of
Employment, the Executive shall be entitled to participate, on a basis generally
consistent with other similarly situated executives, in all employee pension and
welfare benefit plans and programs, all fringe benefit plans and programs and
all other benefit plans and programs (including those providing for perquisites
or similar benefits) that are made available by the Company to the Company’s
other similarly situated executives generally, in accordance with the
eligibility and participation provisions of such plans and as such plans or
programs may be in effect from time to time. The Executive’s participation in
the foregoing plans and programs is subject to the eligibility and participation
provisions of such plans, and the Company’s right to amend or terminate such
plans from time to time in accordance with their terms.

 

4.2       Medical Executive Reimbursement Plan. During the Period of Employment,
the Company will provide the Executive, and the Executive’s spouse and dependent
children, with a Medical Executive Reimbursement Plan (the “MERP”), subject to
the terms and conditions of such plan.

 

4.3       Company Automobile. During the Period of Employment, the Company shall
provide the Executive with a monthly cash car allowance of up to One thousand
Two hundred dollars ($1,200.00) per month, in accordance with the Company’s
policy as in effect from time to time.

 

4.4       Reimbursement of Business Expenses. The Executive is authorized to
incur reasonable expenses in carrying out the Executive’s duties for the Company
under this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.

 

4.5       Vacation and Other Leave. During the Period of Employment, the
Executive’s annual rate of vacation accrual shall be four (4) weeks per year;
provided that such vacation shall accrue on a bi-weekly basis in accordance with
the Company’s regular payroll cycle and be subject to the Company’s vacation
policies in effect from time to time. The Executive shall also be entitled to
all other holiday and leave pay generally available to other similarly situated
executives of the Company.

 

5.Termination.

 

5.1       Termination by the Company. The Executive’s employment by the Company,
and the Period of Employment, may be terminated at any time by the Company: (i)
with Cause (as such term is defined in Section 5.5), or (ii) without Cause, or
(iii) in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).

 

 

 

 

5.2       Termination by the Executive. The Executive’s employment by the
Company, and the Period of Employment, may be terminated by the Executive with
or without Good Reason (as such term is defined in Section 5.5) upon written
notice to the Company (such notice to be delivered in accordance with Section
18).

 

5.3       Benefits Upon Termination. If the Executive’s employment by the
Company is terminated during the Period of Employment for any reason by the
Company or by the Executive, or upon or following the expiration of the Period
of Employment (in any case, the date that the Executive’s employment by the
Company terminates is referred to as the “Severance Date”), the Company shall
have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except as follows:

 

(a)The Company shall pay the Executive (or, in the event of Executive’s death,
the Executive’s estate) any Accrued Obligations (as such term is defined in
Section 5.5);

 

(b)Unless the provisions of Section 5.3(c) below apply, if, during the Period of
Employment, the Executive’s employment with the Company is terminated (1) by the
Company without Cause (and other than due to the Executive’s death or in
connection with a good faith determination by the Board that the Executive has a
Disability), (2) by the Executive for Good Reason, or (3) as a result of the
Company’s provision of notice to the Executive that this Agreement shall not be
extended or further extended, the Executive shall be entitled to the following
benefits:

 

(i)The Company shall pay the Executive (in addition to the Accrued Obligations),
subject to tax withholding and other authorized deductions, an amount equal to
two times Executive’s Base Salary at the annualized rate in effect on the
Severance Date. Such amount is referred to hereinafter as the “Severance
Benefit.” Subject to Section 5.7(a), the Company shall pay the Severance Benefit
to the Executive in substantially equal installments in accordance with the
Company’s standard payroll practices over a period of twelve (12) consecutive
months, with the first installment payable in the month following the month in
which the Executive’s Separation from Service (as such term is defined in
Section 5.5) occurs. (For purposes of clarity, each such installment shall equal
the applicable fraction of the aggregate Severance Benefit.)

 

 

 

 

(ii)Subject to the Executive’s continued payment of the same percentage of the
applicable premiums as he was paying on the Severance Date, the Company will pay
or reimburse the Executive for Executive’s premiums charged to continue medical
and dental coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), and the Executive shall also be entitled to continued
participation in the MERP, at the same or reasonably equivalent medical coverage
for the Executive (and, if applicable, the Executive’s eligible dependents) as
in effect immediately prior to the Severance Date, to the extent that the
Executive elects such continued coverage (the “COBRA Benefit”); provided that
the Company’s obligation to make any payment or reimbursement pursuant to this
clause (ii) shall, subject to Section 5.7(a), commence with continuation
coverage for the month following the month in which the Executive’s Separation
from Service occurs and shall cease with continuation coverage for the
eighteenth month following the month in which the Executive’s Separation from
Service occurs (or, if earlier, shall cease upon the first to occur of the
Executive’s death, the date the Executive becomes eligible for coverage under
the health plan of a future employer, or the date the Company ceases to offer
group medical coverage or the MERP to its active executive employees or the
Company is otherwise under no obligation to offer COBRA continuation coverage to
the Executive). To the extent the Executive elects COBRA coverage, he shall
notify the Company in writing of such election prior to such coverage taking
effect and complete any other continuation coverage enrollment procedures the
Company may then have in place.

 

(iii)The Company shall pay the Executive, subject to tax withholding and other
authorized deductions, a pro-rata portion of the Incentive Bonus for the fiscal
year in which the Executive’s employment terminates (the “Pro-Rata Bonus”). The
Pro-Rata Bonus shall equal the Incentive Bonus for the fiscal year of
termination multiplied by a fraction, the numerator of which is the number of
days in the current fiscal year through the Severance Date and the denominator
is 365. Any Pro-Rata Bonus that becomes payable will be paid if and when the
Incentive Bonus for active employees is paid (following the completion of the
audit in the following calendar year).

 

(c)If, during the Period of Employment and within three months prior to a Change
in Control or twenty-four months following a Change in Control, the Executive’s
employment with the Company is terminated (1) by the Company without Cause (and
other than due to the Executive’s death or in connection with a good faith
determination by the Board that the Executive has a Disability), or (2) by the
Executive for Good Reason, or (3) as a result of the Company’s provision of
notice to the Executive that this Agreement shall not be extended or further
extended, the Executive shall be entitled to the following benefits in lieu of
the benefits described under Section 5.3(b):

 

 

 

 

(i)The Company shall pay the Executive (in addition to the Accrued Obligations),
subject to tax withholding and other authorized deductions, an amount equal to
two times Executive’s Base Salary at the annualized rate in effect on the
Severance Date. Such amount is referred to hereinafter as the “Change in Control
Severance Benefit.” Subject to Section 5.7(a), the Company shall pay the Change
in Control Severance Benefit to the Executive in substantially equal
installments in accordance with the Company’s standard payroll practices over a
period of twelve (12) consecutive months, with the first installment payable in
the month following the month in which the Executive’s Separation from Service
(as such term is defined in Section 5.5) occurs. (For purposes of clarity, each
such installment shall equal the applicable fraction of the aggregate Change in
Control Severance Benefit.)

 

(ii)The Company shall provide the COBRA Benefit described in Section 5.3(b)(ii)
above on the terms and conditions specified in that section until the eighteenth
month following the month in which the Executive’s Separation from Service
occurs.

 

(iii)The Company shall pay the Executive, subject to tax withholding and other
authorized deductions, the Pro-Rata Bonus, as described in Section 5.3(b)(iii)
above.

 

(iv)At the Severance Date, all then outstanding and unvested equity awards
granted under the Parent Equity Plan or any predecessor equity incentive plan
shall receive full accelerated vesting.

 

(d)Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches Executive’s obligations under Section 6 of this Agreement at
any time, from and after the date of such breach and not in any way in
limitation of any right or remedy otherwise available to the Company, the
Executive will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of the Severance Benefit or
Change in Control Severance Benefit, the Pro-Rata Bonus, or the COBRA Benefit;
provided that, if the Executive provides the release contemplated by Section
5.4, in no event shall the Executive be entitled to a Severance Benefit or
Change in Control Severance Benefit payment of less than $5,000, which amount
the parties agree is good and adequate consideration, in and of itself, for the
Executive’s release contemplated by Section 5.4.

 

 

 

 

(e)The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; or (ii) the Executive’s rights under COBRA to continue
participation in medical, dental, hospitalization and life insurance coverage.

 

5.4Release; Exclusive Remedy.

 

(a)This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Company obligation to the Executive
pursuant to Sections 5.3(b) or (c), the Executive shall, upon or promptly
following his or her last day of employment with the Company (and in any event
within twenty-one (21) days following the Executive’s last day of employment),
execute a general release agreement in substantially the form of Exhibit A (with
such amendments that may be necessary to ensure the release is enforceable to
the fullest extent permissible under then applicable law), and such release
agreement shall have not been revoked by the Executive pursuant to any
revocation rights afforded by applicable law.

 

(b)The Executive agrees that the payments and benefits contemplated by Section
5.3 (and any applicable acceleration of vesting of an equity-based award in
accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of Executive’s employment and the Executive covenants not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. The Company and the Executive acknowledge and agree
that there is no duty of the Executive to mitigate damages under this Agreement.
All amounts paid to the Executive pursuant to Section 5.3 shall be paid without
regard to whether the Executive has taken or takes actions to mitigate damages.
The Executive agrees to resign, on the Severance Date, as an officer and
director of the Company and any Affiliate of the Company, and as a fiduciary of
any benefit plan of the Company or any Affiliate of the Company, and to promptly
execute and provide to the Company any further documentation, as requested by
the Company, to confirm such resignation.

 

5.5Certain Defined Terms.

 

(a)As used herein, “Accrued Obligations” means:

 

(i)any Base Salary that had accrued but had not been paid on or before the
Severance Date (including accrued and unpaid vacation time to the extent that
the Executive is entitled to accrued vacation in accordance with the Company’s
policy in effect at the applicable time); and (ii) any reimbursement due to the
Executive pursuant to Section 4.4 for expenses reasonably incurred by the
Executive on or before the Severance Date and documented and pre-approved, to
the extent applicable, in accordance with the Company’s expense reimbursement
policies in effect at the applicable time.

 

 

 

 

(b)As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person. For purposes of clarity and without
limiting the generality of the foregoing, the term “Affiliate” includes any
Person that meets the definition of “Affiliate” and is, directly or indirectly
through any other Person, engaged in the Business (as such term is defined in
Section 6.2) if that Person is controlled by Apollo Global Management, LLC or
any of its affiliated funds or Genting HK and its affiliates. However, any
Person that would not otherwise be an Affiliate of the Company but for its
ownership by Apollo Global Management, LLC or its affiliated funds shall not be
considered an Affiliate if such Person is not, directly or indirectly through
any other Person, engaged in the Business (as such term is defined in Section
6.2).

 

(c)As used herein, “Cause” shall mean, as reasonably determined by the Chief
Executive Officer based on the information then known to him, that one or more
of the following has occurred:

 

(i)the Executive has committed a felony (under the laws of the United States or
any relevant state, or a similar crime or offense under the applicable laws of
any relevant foreign jurisdiction), other than through vicarious liability not
related to the Company or any of its Affiliates;

 

(ii)the Executive has engaged in acts of fraud, dishonesty or other acts of
willful misconduct;

 

(iii)the Executive willfully fails to perform or uphold Executive’s duties under
this Agreement and/or willfully fails to comply with reasonable directives of
the Board and/or Chief Executive Officer, in either case after there has been
delivered to the Executive a written demand for performance from the Company and
the Executive fails to remedy such condition(s) within ten (10) days of
receiving such written notice thereof; or

 

 

 

 

(iv)any breach by the Executive of the provisions of Section 6, or any material
breach by the Executive of any other contract he is a party to with the Company
or any of its Affiliates.

 

(d)As used herein, “Change in Control” shall mean the following:

 

(i)The consummation by the Parent of a merger, consolidation, reorganization, or
business combination, other than a transaction:

 

(A)Which results in the Parent’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Parent or the Person that,
as a result of the transaction, controls, directly or indirectly, the Parent or
owns, directly or indirectly, all or substantially all of the Parent’s assets or
otherwise succeeds to the business of the Parent (the Parent or such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and;

 

(B)After which no person or group (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) beneficially owns (within the meaning of Rule 13d-3 under the Exchange
Act) voting securities representing 50% or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this Section 5.5(d)(i)(B) as beneficially owning 50% or
more of combined voting power of the Successor Entity solely as a result of the
voting power held in the Parent prior to the consummation of the transaction; or

 

(ii)A sale or other disposition of all or substantially all of the Parent’s
assets in any single transaction or series of related transactions; or

 

(iii)A transaction or series of transactions (other than an offering of stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any person or group (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Parent, any of
its subsidiaries, an employee benefit plan maintained by the Parent or any of
its subsidiaries or a person or group that, prior to such transaction, directly
or indirectly controls, is controlled by, or is under common control with, the
Parent) directly or indirectly acquires beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Parent and
immediately after such acquisition possesses more than 50% of the total combined
voting power of the Parent’s securities outstanding immediately after such
acquisition; or

 

 

 

 

(iv)Individuals who, on the Effective Date, constitute the Board together with
any new director(s) whose election by the Board was not in connection with an
actual or threatened proxy contest, cease for any reason to constitute a
majority thereof.

 

(e)As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of Executive’s employment with the Company, even
with reasonable accommodation that does not impose an undue hardship on the
Company, for more than 90 days in any 180-day period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

 

(f)As used herein, “Good Reason” shall mean that the Executive has complied with
the "Good Reason Process" following the occurrence of any of the following
events (referred to individually as a "Good Reason Event" and collectively as
"Good Reason Events"): (A) any substantial adverse change, not consented to by
the Executive in a writing signed by the Executive, in the nature or scope of
the Executive's responsibilities, authorities, powers, functions, or duties; (B)
an involuntary reduction in the Executive's Base Salary; (C) a breach by the
Company of any of its material obligations under this Agreement; or (D) the
requirement that the Executive be relocated from the Company's primary offices
at which the Executive is principally employed to a location more than sixty
(60) miles from the Company's current principal offices, or the requirement by
the Company for the Executive to be based anywhere other than the Company's
principal offices at such current location (or more than sixty (60) miles
therefrom) on an extended basis, except for required travel on the Company’s
business to an extent substantially consistent with the Executive's current
business travel obligations.

 

(g)As used herein, "Good Reason Process" shall mean that (i) the Executive
reasonably determines in good faith that a Good Reason Event has occurred; (ii)
the Executive notifies the Company in writing (such notice to be delivered in
accordance with Section 18) of the occurrence of the Good Reason Event within 10
days thereof and the Executive’s intent to terminate employment as a result
thereof; and (iii) one or more of the Good Reason Events continues to exist for
a period of more than thirty (30) days following such notice and has not been
modified or cured in a manner acceptable to the Executive, in which case the
Executive’s employment shall automatically terminate on the thirty-first (31st)
day after the date such notice is given.

 

 

 

 

(h)As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

(i)As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

5.6      Notice of Termination. Any termination of the Executive’s employment
under this Agreement shall be communicated by written notice of termination from
the terminating party to the other party. This notice of termination must be
delivered in accordance with Section 18 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination and the
basis of any termination by the Company for Cause or by the Executive for Good
Reason.

 

5.7Section 409A.

 

(a)If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Sections 5.3(b) or (c) until the earlier of (i) the date which is six (6)
months after Executive’s Separation from Service for any reason other than
death, or (ii) the date of the Executive’s death. The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the Code.
For purposes of clarity, the six (6) month delay shall not apply in the case of
any short-term deferral as contemplated by Treasury Regulation Section
1.409A-1(b)(4) or severance pay contemplated by Treasury Regulation Section
1.409A-1(b)(9)(iii) to the extent of the limits set forth therein. Any amounts
otherwise payable to the Executive upon or in the six (6) month period following
the Executive’s Separation from Service that are not so paid by reason of this
Section 5.7(a) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).

 

 

 

 

(b)To the extent that any benefits pursuant to Sections 5.3(b)(ii) or (c)(ii) or
reimbursements pursuant to Section 4 are taxable to the Executive, any
reimbursement payment due to the Executive pursuant to any such provision shall
be paid to the Executive on or before the last day of the Executive’s taxable
year following the taxable year in which the related expense was incurred. The
benefits and reimbursements pursuant to Sections 5.3(b)(ii) and (c)(ii) and
Section 4 are not subject to liquidation or exchange for another benefit and the
amount of such benefits and reimbursements that the Executive receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
the Executive receives in any other taxable year.

 

(c)Any installment payments provided for in this Agreement shall be treated as
separate payments for purposes of Section 409A of the Code. To the extent
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code, the definition of Change in Control will be
interpreted to mean a change in the ownership, effective control or ownership of
a substantial portion of assets of Parent within the meaning of Section 409A of
the Code. This Agreement is intended to comply with the requirements of Section
409A of the Code and shall be interpreted consistent with this intent so as to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code.

 

5.8      Possible Limitation of Benefits in Connection with a Change in Control.
Notwithstanding anything contained in this Agreement to the contrary, if
following a change in ownership or effective control or in the ownership of a
substantial portion of assets (in each case, within the meaning of Section 280G
of the Code), the tax imposed by Section 4999 of the Code or any similar or
successor tax (the “Excise Tax”) applies to any payments, benefits and/or
amounts received by the Executive pursuant to this Agreement or otherwise,
including, without limitation, any acceleration of the vesting of outstanding
stock options or other equity awards (collectively, the “Total Payments”), then
the Total Payments shall be reduced (but not below zero) so that the maximum
amount of the Total Payments (after reduction) shall be one dollar ($1.00) less
than the amount which would cause the Total Payments to be subject to the Excise
Tax; provided that such reduction to the Total Payments shall be made only if
the total after-tax benefit to the Executive is greater after giving effect to
such reduction than if no such reduction had been made. If such a reduction is
required, the Company shall reduce or eliminate the Total Payments by first
reducing or eliminating any cash payments under this Agreement, then by reducing
or eliminating any accelerated vesting of stock options, then by reducing or
eliminating any accelerated vesting of other equity awards, then by reducing or
eliminating any other remaining Total Payments, in each case in reverse order
beginning with the payments which are to be paid the farthest in time from the
date of the transaction triggering the Excise Tax. The provisions of this
Section 5.8 shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.

 

 

 

 

6.Protective Covenants.

 

6.1Confidential Information; Inventions.

 

(a)The Executive shall not disclose or use at any time, either during the Period
of Employment or thereafter, any Confidential Information (as defined below) of
which the Executive is or becomes aware, whether or not such information is
developed by Executive, except to the extent that such disclosure or use is
directly related to and required by the Executive’s performance in good faith of
duties for the Company. The Executive will take all appropriate steps to
safeguard Confidential Information in Executive’s possession and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive shall
deliver to the Company at the termination of the Period of Employment, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as hereinafter
defined) of the business of the Company or any of its Affiliates which the
Executive may then possess or have under Executive’s control. Notwithstanding
the foregoing, the Executive may truthfully respond to a lawful and valid
subpoena or other legal process, but shall give the Company the earliest
possible notice thereof, shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought, and shall assist the Company and such counsel in resisting
or otherwise responding to such process. Nothing in this Agreement prohibits
Executive from reporting possible violations of federal law or regulation to any
governmental agency or entity, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Executive does
not need the prior authorization to make any such reports or disclosures and is
not required to notify the Employer of such reports or disclosures.

 

(b)As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or its Affiliates in connection with their
businesses, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the Effective Date) concerning (i)
the business or affairs of the Company (or such predecessors), (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice, (xii)
customers and clients and customer or client lists, (xiii) other copyrightable
works, (xiv) all production methods, processes, technology and trade secrets,
and (xv) all similar and related information in whatever form. Confidential
Information will not include any information that has been published (other than
a disclosure by the Executive in breach of this Agreement) in a form generally
available to the public prior to the date the Executive proposes to disclose or
use such information. Confidential Information will not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.

 

 

 

 

(c)As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented or originated during Executive’s
employment by the Company or any of its Affiliates prior to the Effective Date
or that she may discover, invent or originate during the Period of Employment or
at any time prior to the Severance Date, shall be the exclusive property of the
Company and its Affiliates, as applicable, and Executive hereby assigns all of
Executive’s right, title and interest in and to such Work Product to the Company
or its applicable Affiliate, including all intellectual property rights therein.
Executive shall promptly disclose all Work Product to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem necessary to protect or perfect its (or any of its Affiliates’, as
applicable) rights therein, and shall assist the Company, at the Company’s
expense, in obtaining, defending and enforcing the Company’s (or any of its
Affiliates’, as applicable) rights therein. The Executive hereby appoints the
Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents deemed necessary by the Company to protect or
perfect the Company’s (and any of its Affiliates’, as applicable) rights to any
Work Product.

 

 

 

 

6.2          Restriction on Competition. The Executive acknowledges that, in the
course of Executive’s employment with the Company and/or its Affiliates , he has
become familiar, or will become familiar, with the Company’s and its Affiliates’
and their predecessors’ trade secrets and with other Confidential Information
concerning the Company, its Affiliates and their respective predecessors and
that Executive’s services have been and will be of special, unique and
extraordinary value to the Company and its Affiliates. The Executive agrees that
if the Executive were to become employed by, or substantially involved in, the
business of a competitor of the Company or any of its Affiliates following the
Severance Date, it would be very difficult for the Executive not to rely on or
use the Company’s and its Affiliates’ trade secrets and Confidential
Information. Thus, to avoid the inevitable disclosure of the Company’s and its
Affiliates’ trade secrets and Confidential Information, and to protect such
trade secrets and Confidential Information and the Company’s and its Affiliates’
relationships and goodwill with customers, during the Period of Employment and
for a period of twenty-four months after the Severance Date, the Executive will
not directly or indirectly through any other Person engage in, enter the employ
of, render any services to, have any ownership interest in, nor participate in
the financing, operation, management or control of, any Competing Business. For
purposes of this Agreement, the phrase “directly or indirectly through any other
Person engage in” shall include, without limitation, any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, member, partner, joint venturer or otherwise, and shall
include any direct or indirect participation in such enterprise as an employee,
consultant, director, officer, licensor of technology or otherwise. For purposes
of this Agreement, “Competing Business” means a Person anywhere in the
continental United States and elsewhere in the world where the Company and its
Affiliates engage in business, or reasonably anticipate engaging in business, on
the Severance Date (the “Restricted Area”) that at any time during the Period of
Employment has competed, or at any time during the twelve month period following
the Severance Date competes, with the Company or any of its Affiliates in the
passenger cruise ship industry (the “Business”). Nothing herein shall prohibit
the Executive from being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation which is publicly traded, so long as the
Executive has no active participation in the business of such corporation.
Notwithstanding the foregoing, the Executive and the Company may agree that the
Company shall waive all or a portion of the non-competition restrictions
provided for in this Section 6.2 in exchange for the Executive’s agreement to
forfeit all or a portion of the Severance Benefit payable under Section 5.3(b)
or the Change in Control Severance Benefit payable under Section 5.3(c). Any
such agreement between the Executive and the Company shall be documented in the
general release agreement provided for in Section 5.4 or in such other written
agreement between the Executive and the Company determined by the Company.

 

6.3          Non-Solicitation of Employees and Consultants. During the Period of
Employment and for a period of twenty-four months after the Severance Date, the
Executive will not directly or indirectly through any other Person (i) induce or
attempt to induce any employee or independent contractor of the Company or any
Affiliate of the Company to leave the employ or service, as applicable, of the
Company or such Affiliate, or in any way interfere with the relationship between
the Company or any such Affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand, or (ii) hire any person who
was an employee of the Company or any Affiliate of the Company until twelve
months after such individual’s employment relationship with the Company or such
Affiliate has been terminated.

 

 

 

 

6.4          Non-Solicitation of Customers. During the Period of Employment and
for a period of twenty-four months after the Severance Date, the Executive will
not directly or indirectly through any other Person influence or attempt to
influence customers, vendors, suppliers, licensors, lessors, joint venturers,
associates, consultants, agents, or partners of the Company or any Affiliate of
the Company to divert their business away from the Company or such Affiliate,
and the Executive will not otherwise interfere with, disrupt or attempt to
disrupt the business relationships, contractual or otherwise, between the
Company or any Affiliate of the Company, on the one hand, and any of its or
their customers, suppliers, vendors, lessors, licensors, joint venturers,
associates, officers, employees, consultants, managers, partners, members or
investors, on the other hand.

 

6.5          Understanding of Covenants. The Executive represents that he (i) is
familiar with and has carefully considered the foregoing covenants set forth in
this Section 6 (together, the “Restrictive Covenants”), (ii) is fully aware of
Executive’s obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conduct
business throughout the continental United States and the rest of the world, (v)
agrees that the Restrictive Covenants are necessary to protect the Company’s and
its Affiliates’ confidential and proprietary information, good will, stable
workforce, and customer relations, and (vi) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit Executive’s ability to earn a livelihood in a
business similar to the Business of the Company and any of its Affiliates, but
he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given Executive’s education, skills and
ability), the Executive does not believe would prevent Executive from otherwise
earning a living. The Executive agrees that the Restrictive Covenants do not
confer a benefit upon the Company disproportionate to the detriment of the
Executive.

 

 

 

 

6.6          Enforcement. The Executive agrees that the Executive’s services are
unique and that he has access to Confidential Information and Work Product.
Accordingly, without limiting the generality of Section 17, the Executive agrees
that a breach by the Executive of any of the covenants in this Section 6 would
cause immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement, at
law or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 6. The Executive
further agrees that the applicable period of time any Restrictive Covenant is in
effect following the Severance Date, as determined pursuant to the foregoing
provisions of this Section 6, shall be extended by the same amount of time that
Executive is in breach of any Restrictive Covenant.

 

7.             Withholding Taxes. Notwithstanding anything else herein to the
contrary, the Company may withhold (or cause there to be withheld, as the case
may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.

 

8.Successors and Assigns.

 

(a)This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

9.             Number and Gender; Examples. Where the context requires, the
singular shall include the plural, the plural shall include the singular, and
any gender shall include all other genders. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.

 

10.           Section Headings. The section headings of, and titles of
paragraphs and subparagraphs contained in, this Agreement are for the purpose of
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation thereof.

 

 

 

 

11.           Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF FLORIDA
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF FLORIDA WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

12.           Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any party under this Agreement will not be materially
and adversely affected thereby, such provision, as to such jurisdiction, shall
be ineffective, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction, and to this end the provisions of this Agreement are declared to
be severable; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible. Notwithstanding the foregoing, if such provision
could be more narrowly drawn (as to geographic scope, period of duration or
otherwise) so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

13.           Entire Agreement; Legal Effect. This Agreement embodies the entire
agreement of the parties hereto respecting the matters within its scope. This
Agreement supersedes all prior and contemporaneous agreements of the parties
hereto that directly or indirectly bear upon the subject matter hereof. Any
prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.

 

14.           Modifications. This Agreement may not be amended, modified or
changed (in whole or in part), except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.

 

 

 

 

15.           Waiver. Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

16.           Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

17.           Remedies. Each of the parties to this Agreement and any such
person or entity granted rights hereunder whether or not such person or entity
is a signatory hereto shall be entitled to enforce its rights under this
Agreement specifically to recover damages and costs for any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that each
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement. Each
party shall be responsible for paying its own attorneys’ fees, costs and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.

 

18.           Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, transmitted via telecopier,
mailed by first class mail (postage prepaid and return receipt requested) or
sent by reputable overnight courier service (charges prepaid) to the recipient
at the address below indicated or at such other address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party. Notices will be deemed to have been given hereunder and
received when delivered personally, when received if transmitted via telecopier,
five days after deposit in the U.S. mail and one day after deposit with a
reputable overnight courier service.

 

if to the Company:

 

NCL (Bahamas) Ltd.
7665 Corporate Center Drive
Miami, FL 33126
Facsimile: (305) 436-4111
Attn: Senior Vice President, Corporate Human Resources




 

 

 

with a copy to:

 

NCL (Bahamas) Ltd.
7665 Corporate Center Drive

Miami, FL 33126
Facsimile: (305) 436-4101
Attn: Senior Vice President and General Counsel

 

if to the Executive, to the address most recently on file in the payroll records
of the Company.

 

19.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic or other
electronic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

20.           Legal Counsel; Mutual Drafting. Each party recognizes that this is
a legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

 

21.           Clawback. All bonuses and equity awards granted under this
Agreement, the Parent Equity Plan or any other incentive plan are subject to the
terms of the Company’s or Parent’s recoupment, clawback or similar policy as it
may be in effect from time to time, as well as any similar provisions of
applicable law, any of which could in certain circumstances require repayment or
forfeiture of bonuses or awards or any shares or other cash or property received
with respect to the bonuses or awards (including any value received from a
disposition of the shares acquired upon payment of the bonuses or equity
awards).

 

(Signature Page to Follow)

 

 

 

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date hereof.

 

   “COMPANY”       NCL (Bahamas) Ltd.   a company organized under the laws of
Bermuda         By: /s/Frank J. Del Rio   Name: Frank J. Del Rio   Title:
President and Chief Executive Officer         “EXECUTIVE”       /s/Mark Kempa  
Mark Kempa

 

 

 

 

Exhibit A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Release Agreement”) is entered into this ___ day
of ___________ 20__, by and between [__________], an individual (“Executive”),
and NCL (Bahamas) Ltd., a company organized under the laws of Bermuda (the
“Company”).

 

WHEREAS, Executive has been employed by the Company or one of its subsidiaries;
and

 

WHEREAS, Executive’s employment by the Company or one of its subsidiaries has
terminated and, in connection with the Executive’s Employment Agreement with the
Company, dated as of [______________] (the “Employment Agreement”), the Company
and Executive desire to enter into this Release Agreement upon the terms set
forth herein;

 

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company to pay severance and other benefits (conditioned upon this Release
Agreement) under and pursuant to the Employment Agreement, Executive and the
Company agree as follows:

 

1.       Termination of Employment. Executive’s employment with the Company
terminated on [_________, __________] (the “Separation Date”). Executive waives
any right or claim to reinstatement as an employee of the Company and each of
its affiliates. Executive hereby confirms that Executive does not hold any
position as an officer, director or employee with the Company and each of its
affiliates. Executive acknowledges and agrees that Executive has received all
amounts owed for Executive’s regular and usual salary (including, but not
limited to, any overtime, bonus, accrued vacation, commissions, or other wages),
reimbursement of expenses, sick pay and usual benefits.

 

 

 

 

2.       Release. Executive, on behalf of Executive, Executive’s descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges the
Company and each of its parents, subsidiaries and affiliates, past and present,
as well as its and their trustees, directors, officers, members, managers,
partners, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them, hereinafter
together and collectively referred to as the “Releasees,” with respect to and
from any and all claims, wages, demands, rights, liens, agreements or contracts
(written or oral), covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden (each, a “Claim”), which he now owns or holds or he has at any time
heretofore owned or held or may in the future hold as against any of said
Releasees (including, without limitation, any Claim arising out of or in any way
connected with Executive’s service as an officer, director, employee, member or
manager of any Releasee, Executive’s separation from Executive’s position as an
officer, director, employee, manager and/or member, as applicable, of any
Releasee, or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever), whether known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Release Agreement
including, without limiting the generality of the foregoing, any Claim under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act, the Family and Medical Leave
Act of 1993, or any other federal, state or local law, regulation, or ordinance,
or any Claim for severance pay, equity compensation, bonus, sick leave, holiday
pay, vacation pay, life insurance, health or medical insurance or any other
fringe benefit, workers’ compensation or disability (the “Release”); provided,
however, that the foregoing Release does not apply to any obligation of the
Company to Executive pursuant to any of the following: (1) any equity-based
awards previously granted by the Company or its affiliates to Executive, to the
extent that such awards continue after the termination of Executive’s employment
with the Company in accordance with the applicable terms of such awards (and
subject to any limited period in which to exercise such awards following such
termination of employment); (2) any right to indemnification that Executive may
have pursuant to the Bylaws of the Company, its Articles of Incorporation or
under any written indemnification agreement with the Company (or any
corresponding provision of any subsidiary or affiliate of the Company) or
applicable state law with respect to any loss, damages or expenses (including
but not limited to attorneys’ fees to the extent otherwise provided) that
Executive may in the future incur with respect to Executive’s service as an
employee, officer or director of the Company or any of its subsidiaries or
affiliates; (3) with respect to any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or affiliate) directors and officers liability insurance policy; (4) any rights
to continued medical or dental coverage that Executive may have under COBRA (or
similar applicable state law); (5) any rights to the severance and other
benefits payable under Section 5.3 of the Employment Agreement in accordance
with the terms of the Employment Agreement; or (6) any rights to payment of
benefits that Executive may have under a retirement plan sponsored or maintained
by the Company or its affiliates that is intended to qualify under Section
401(a) of the Internal Revenue Code of 1986, as amended. In addition, this
Release does not cover any Claim that cannot be so released as a matter of
applicable law. Executive acknowledges and agrees that he has received any and
all leave and other benefits that she has been and is entitled to pursuant to
the Family and Medical Leave Act of 1993.

 

3.       ADEA Waiver. Executive expressly acknowledges and agrees that by
entering into this Release Agreement, Executive is waiving any and all rights or
Claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Release Agreement. Executive further expressly acknowledges
and agrees that:

 

A.       In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;

 

B.       Executive is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Release Agreement;

 

C.       Executive has voluntarily chosen to enter into this Release Agreement
and has not been forced or pressured in any way to sign it;

 

 

 

 

D.       Executive was given a copy of this Release Agreement on [_________,
20__] and informed that he had twenty one (21) days within which to consider
this Release Agreement and that if he wished to execute this Release Agreement
prior to expiration of such 21-day period, he should execute the Endorsement
attached hereto;

 

E.       Executive was informed that he had seven (7) days following the date of
execution of this Release Agreement in which to revoke this Release Agreement,
and this Release Agreement will become null and void if Executive elects
revocation during that time. Any revocation must be in writing and must be
received by the Company during the seven-day revocation period. In the event
that Executive exercises Executive’s right of revocation, neither the Company
nor Executive will have any obligations under this Release Agreement;

 

F.       Nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.

 

4.       Non-Disparagement. Executive agrees not to make, directly or
indirectly, whether verbal or in writing, any damaging or disparaging
statements, representations or remarks about or concerning Employer or any of
the Released Parties.

 

5.       No Transferred Claims. Executive warrants and represents that the
Executive has not heretofore assigned or transferred to any person not a party
to this Release Agreement any released matter or any part or portion thereof and
she shall defend, indemnify and hold the Company and each of its affiliates
harmless from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

6.       Severability. It is the desire and intent of the parties hereto that
the provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

 

 

 

7.       Counterparts. This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. This Release Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic or other electronic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

8.       Successors. This Release Agreement is personal to Executive and shall
not, without the prior written consent of the Company, be assignable by
Executive. This Release Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Release Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the Company,
acquires all or substantially all of the Company’s assets, or to which the
Company assigns this Release Agreement by operation of law or otherwise.

 

9.       Governing Law. THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY
UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF THE STATE OF
FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, APPLICABLE FEDERAL LAW
AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE INTERNAL LAW OF
THE STATE OF FLORIDA, WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
RELEASE AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT
OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY.

 

10.     Amendment and Waiver. The provisions of this Release Agreement may be
amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.

 

11.     Descriptive Headings. The descriptive headings of this Release Agreement
are inserted for convenience only and do not constitute a part of this Release
Agreement.

 

12.     Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Release Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

 

 

 

13.     Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.

 

14.     Legal Counsel. Each party recognizes that this is a legally binding
contract and acknowledges and agrees that they have had the opportunity to
consult with legal counsel of their choice. Executive acknowledges and agrees
that he has read and understands this Release Agreement completely, is entering
into it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Release Agreement and he has had ample opportunity to do so.

 

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of Florida that the foregoing is true and
correct.

 

EXECUTED this ____ day of _________ 20__, at _________

 

  “Executive”               Print Name:  

 

  NCL (BAHAMAS) LTD.,   a company organized under the laws of Bermuda,          
By:       Name:       Title:  

 



 

 

 

ENDORSEMENT

 

I, ________________, hereby acknowledge that I was given 21 days to consider the
foregoing Release Agreement and voluntarily chose to sign the Release Agreement
prior to the expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the United States and the
State of Florida that the foregoing is true and correct.

 

EXECUTED this [____] day of [__________ 200__].

 

      Print Name:  

 

 

 